EXHIBIT 99.14 Mercator Minerals Ltd. Consolidated Financial Statements - Amended June 30, 2010 and 2009 (Stated in US Dollars) (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Loss and Deficit 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5-24 The amended interim consolidated financial statements of Mercator Minerals Ltd. consisting of the amended interim consolidated balance sheets as at June 30, 2010 and the amended interim consolidated statements of operations and deficit and the amended interim consolidated statements of cash flows for the three and six-month periods ended June 30, 2010 and 2009 are the responsibility of the Company’s management. These amended interim consolidated financial statements have not been reviewed on behalf of the shareholders by the independent auditors of the Company. The amended interim consolidated financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these financial statements in accordance with Canadian generally accepted accounting principles. - 2 - Mercator Minerals Ltd. Consolidated Interim Balance Sheets - Amended (Stated in Thousands of US Dollars) (Unaudited) June 30, 2010 December 31, 2009 Current Assets Cash and cash equivalents $ $ Accounts receivable Marketable securities Income taxes refundable Prepaid expenses Inventories (Note 4) 0 Total Current Assets Property, plant and equipment (Note 7) Inventories (Note 4) Future income tax asset Land reclamation bond (Note 6) Environmental bond (Note 5) Derivitives - Copper Hedge Total Assets $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Current portion - equipment loans (Note 12) Current portion - derivitives Current portion - Notes Payable (Note 11) – Total Current Liabilities Long Term Liabilities Equipment loans (Note 12) Asset retirement obligation (Note 13) Future income tax liability Deferred Revenue - (Note 14) Notes Payable - Secured Notes (Note 11) Derivitives - Copper Hedge / Interest Swap ) – Total Liabilities Shareholders' equity Share Capital (Note 9) Authorized - Unlimited common shares, no par value Issued - 194,820,495 (2009 – 193,704,778) common shares Contributed Surplus (Note 10) Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying summary of significant accounting policies and notes are an integral part of these consolidated financial statements -3 - Mercator Minerals Ltd. Consolidated Interim Statements of Operations And Deficit - Amended (Stated in US Dollars) (Unaudited) Six Months Ended Three Month Period Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Copper sales $ $ $ Molybdenum sales Silver sales Sale of landscaping materials 78 22 39 11 Costs and expenses Freight, smelting & refining Mining and processing Administration includes stock based compensation of $4,133 (2009 - $590) (Note 10) Exploration and development 59 49 59 14 Amortization of property, plant and equipment Accretion of asset retirement obligation (Note 13) 91 90 46 45 Interest on long-term liabilities Accretion of long-term note discount (Note 11) 83 ) Gain (Loss) from operations ) ) ) Finance issuance cost (Note 10) – Gain (loss) on sale of assets – Interest income 58 32 Unrealized gain (loss) on marketable securities (Note 17(a)) 0 ) ) 36 Realized gain (loss) on merketable securities 8 - 8 – Unrealized gain (loss) on derivitive instruments - – Foreign exchange gain (loss) ) ) 6 ) Net earnings (loss) before taxes ) ) Income taxes (recovery) Current – Future – Net earnings (loss) and comprehensive earnings (loss) for th ) ) Deficit, beginning of period ) Net income (loss) for the period Deficit, end of period $ ) $ ) $ ) $ ) Loss per share – basic and diluted ) ) Weighted average shares outstanding - basic and diluted The accompanying summary of significant accounting policies and notes are an integral part of these consolidated financial statements. -4 - Mercator Minerals Ltd. Consolidated Interim Statements of Cash Flows - Amended (Stated in US Dollars) (Unaudited) Six months ended Three months ended June 30, 2010 June 30, 20009 June 30, 2010 June 30, 2009 Cash provided by (used in) Operating activities Net loss for the period $ $ ) $ $ ) Adjustments to reconcile net loss to cash from operating activities Amortization of property, plant and equipment Accretion of long-term note discount 83 ) Accretion of asset retirement obligation 91 90 46 45 Stock-based compensation Future income taxes – – – - Loss (gain) on sale of assets – – ) - Unrealized loss on marketable securities ) 34 ) ) Change in assets and liabilities Accounts receivable ) ) ) - Income taxes refundable – - ) Prepaid expenses ) ) ) Inventories ) ) ) Income taxes payable ) – ) ) Accounts payable and accrued liabilities ) Financing activities Deferred revenue ) ) ) 12 Proceeds from bank financing, net of financing cost – – Debenture Repayment ) – ) – Net proceeds interest liability repayment – Equipment loan repayment ) Equipment loan financing – Investing activities Acquisition of property, plant and equipment ) Acquisition of marketable securities – Environmental bond and reclamation deposits ) ) (4
